Citation Nr: 1411819	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-25 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 60 percent for pulmonary embolism with pleurisy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 2005 to May 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in Waco, Texas which, in pertinent part, granted service connection for pulmonary embolism with pleurisy and assigned a 60 percent rating effective May 28, 2009.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The Board notes that the Veteran has already been granted a total disability rating based on individual unemployability (TDIU).  Therefore, the Veteran may, in consultation with her representative, wish to withdraw this claim (in writing).  Until such time, the Board will proceed with this case.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board must remand to complete additional evidentiary development.  

The Veteran asserts that she is entitled to an initial disability evaluation in excess of 60 percent for her pulmonary embolism with pleurisy.  The Veteran contends that she is entitled to a 100 percent rating because she was diagnosed with pulmonary hypertension secondary to her pulmonary embolism condition.  

The Board notes the Veteran filed a separate claim for hypertension, which was denied in an October 2012 rating decision and which the Veteran did not appeal.  The evidence of record shows the Veteran was diagnosed with hypertension in 2009 and prescribed an antihypertensive agent.  There is evidence that the Veteran's hypertension was related to her pregnancy at that time.  However, the evidence of record appears to show that her hypertension continued after pregnancy.  
Furthermore, the Veteran reported on her June 2010 substantive appeal that she had recently been diagnosed with hypertension and that she was taking Propranolol and using a blood pressure monitor to manage her hypertension.  

The Veteran was afforded a December 2010 VA examination in connection with her increased evaluation claim for pulmonary embolism with pleurisy, which appears to have erroneously noted the Veteran had no history of hypertension.  

On examination, the examiner concluded there was no evidence of pulmonary hypertension.  However, it appears that only a cursory cardiac examination was completed at that time.  

The Veteran was also afforded an August 2012 VA examination in connection with her claims for pulmonary embolism with pleurisy and hypertension.  The examiner indicated that the Veteran's pulmonary embolism condition required anticoagulant therapy, and did not indicate that the Veteran had pulmonary hypertension.  The examiner indicated that imaging studies had been performed and referred to a chest X-ray that was taken in October 2009 and which indicated no cardiopulmonary findings.  No tests for pulmonary hypertension appear to have been done at the Veteran's August 2012 VA examination.  

The medical evidence of record appears to show that a single chest X-ray was taken in October 2009 and a cursory cardiac examination was performed at the December 2010 VA examination.  The October 2009 X-ray and December 2010 physical examination are not adequate tests to determine whether the Veteran currently has pulmonary hypertension and is thus entitled to a higher initial disability evaluation for her pulmonary embolism condition.  

Accordingly, a new examination by a pulmonologist and including an echocardiogram is required to determine whether the Veteran currently has pulmonary hypertension in connection with her pulmonary embolism condition.  

Again, the Board notes that the Veteran has already been granted TDIU.  Therefore, the Veteran may, in consultation with her representative, wish to withdraw this claim (in writing).  Until such time, the Board will proceed with this case.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a comprehensive examination, conducted by a pulmonologist, to determine the current nature of her pulmonary embolism condition.  

This determination must address the issue of whether the Veteran has pulmonary hypertension, and if so, the etiology of her pulmonary hypertension and its relationship to her pulmonary embolism condition.  The examiner must explain what tests were performed to make this determination.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  

2. All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  This must include an echocardiogram and a full interpretation of the results.  

A complete rationale must be provided for any and all opinions rendered. This is to include citation to specific medical documents in the claims file and supporting clinical findings. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


